DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 7/25/2022 to claims 1, 10, 20 and 24-25 have been entered. Claim 26 has been canceled. Claims 28-35 have been added. New claims 30-32 depend form withdrawn claim 10 and new claims 33-35 depend form withdrawn claim 20. As these claims limit to withdrawn subject matter, they are herein withdrawn. Claims 1-7, 9-15, 18-20, 23-25 and 27-35 remain pending, of which claims 1-7, 9, 23-25 and 27-29 are being considered on their merits. Claims 10-15, 18-20 and 30-35 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I in the reply filed on 6/13/2017 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 23-25 and 27-29 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1, limits to the glutathione and the ascorbic acid in a molar ratio of about 2:1. The specification is silent as to any molar ratio between any components and therefore there is not written description that supports this specifically claimed molar ratio.
Since dependent claims 2-7, 9, 23-25 and 27-29 incorporate this limitation from independent claim 1 and do not remedy the issue, they too are rejected. It is noted that claim 4 recites values for the concentrations of glutathione and ascorbic acid that equal a molar ratio of about 2:1. However, since this claim uses the term “about”, the concentrations in this claim are broad to include other levels of the components which have not been contemplated with respect to a molar ratio. Therefore claim 4 does not remedy the issue with independent claim 1.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the claimed molar ratio in claim 1 has support in Table 2 of the instant specification. Specifically, the applicant highlights that Table 2 provides an example wherein the amount of glutathione is 0.3106 grams per 50 mL and the amount of ascorbic acid is 0.09 grams per 50 mL. Applicant provides calculations in their arguments showing that this equals a molar ratio of about 2:1. While the specification has support for the specific situation wherein the amount of glutathione is 0.3106 grams per 50 mL and the amount of ascorbic acid is 0.09 grams per 50 mL, thereby resulting in molar ratio of about 2:1 when these specific amounts are used, the specification lacks support for other formulations based on a molar ratio of about 2:1. Defining the claimed product by limiting to the glutathione and the ascorbic acid in a molar ratio of about 2:1, regardless of the amount of glutathione and the ascorbic acid lacks support in the specification. Therefore this limitation remains rejected for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 23-25 and 28-29 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915).
Regarding claims 1 and 23, Thatte teaches a kit for preserving organs comprising storage/resuscitation solution (both alpha and beta Lazarus solutions, both with different pH levels) comprising water, salts, and glucose (see paragraphs [0093]-[0116]). Regarding claims 1, 4, 25 and 28-29, Thatte teaches preferred final solutions also include solutions comprising 0.01-2.0 L of distilled water, 0.01-0.75 g/L (0.3 to 2.44 mM) reduced glutathione, 0.01-0.5 g/L (0.07 to 2.8 mM) ascorbic acid, 0.01-0.5 g/L (0.07 to 2.8 mM) L-arginine, and 1-5 g/L (5.55-28 mM; reads on “about 50”) glucose (see paragraphs [0093]-[0116]); regarding claim 1, these ranges include the claimed ratio. Regarding claims 1 and 6, Thatte teaches including THAM to adjust pH of the solutions, and Thatte provides examples wherein the pH is 7.4 (reads on “about” 8) and wherein the pH is 6.8 (see paragraphs [0115], [0240], and [0252]). Regarding claim 1, Thatte teaches that the solution for preserving organs should have a physiological pH of 7.4 (see paragraphs [0241]-[0246]). Regarding claims 2 and 3, Thatte teaches the kit includes solutions comprising 0.1-0.5 g/L calcium chloride, 0.25-0.75 g/L potassium chloride, 0.01-0.5 g/L potassium phosphate monobasic, 0.01-0.5 g/L magnesium chloride hexahydrate, 0.01-0.5 g/L magnesium sulfate heptahydrate, 5.0-10.0 g/L sodium chloride, 0.01-0.5 g/L sodium bicarbonate, and 0.01-0.5 g/L sodium phosphate dibasic heptahydrate (see paragraphs [0094]-[0101]). Regarding claims 1, 5 and 25, Thatte teaches the composition includes amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution (see paragraph [0042]). 
Thatte does not teach the solutions are separated into first and second containers (claim 1), or that a second solution consist of water, ascorbic acid, and glutathione with a pH of 2.7 to 4 (claims 1). Thatte does not teach the solutions are present in a ratio of about 1:19 (claim 5) such that the concentration of the concentrations of the ascorbic acid, and glutathione in the second solution is 20 times more concentrated (claim 25).
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claim 1, Touitou teaches acidification of the solution to a pH of 3.5 also led to a remarkable stabilization of ascorbic acid (see page 86).
Regarding claims 1, 4 and 25, Payrat teaches a system wherein preservation solutions can be separated to keep one solution at a lower pH, such as 5.8, and one solution at a higher pH, such as 7.4, such that when the solutions are mixed the pH remains in the desired physiological range (see Figure 1 and col. 5-6).
Regarding claim 1, 4 and 25, Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use (see paragraph [0156]).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, and the other comprises the remaining components in solution because while Thatte teaches the inclusion of ascorbic acid and glutathione in the solution, Touitou teaches keeping them separate with a reduced pH stabilizes the ascorbic acid. The skilled artisan would have been motivated to separate Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
A person of ordinary skill in the art would have had a further reasonable expectation of success in including Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches the composition may include amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution, and Hassanein establishes that solutions can be separated to improve stability of components. Furthermore, the primary reference Thatte teaches that solutions should have a physiological pH of 7.4 for use. Additionally, Payrat provides motivation for a system wherein preservation solutions can be separated to keep one solution at a lower pH, and one solution at a higher pH, such that when the solutions are mixed the pH remains in the desired physiological range, while Touitou provides motivation for specifically having components such as glutathione and L-ascorbic acid together in a solution with a lower pH. Regarding the claimed ratio wherein the second solutions is prepared such that it is 20 concentrated, as stated above the primary reference Thatte teaches the composition includes amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution. Furthermore as discussed above each of the three secondary references provide motivation for separating the glutathione and L-ascorbic acid together in a solution with a lower pH such that when the solution is mixed with the first solution the pH remains at a physiological level. Therefore there is motivation to concentrate the second solution as to not reduce the pH of the first solution below physiological levels after the solutions are mixed. The level of concentration would be result effective because the primary reference Thatte teaches the total level of glutathione and ascorbic acid that should be in the final solution in Thatte, and Thatte specifically teaches the final desired physiological pH of the final solution. Since the secondary references all render it obvious to separate out the glutathione and ascorbic acid into a separate low pH solution, the level/ratio of concentration is result effective to achieve the final desired pH and levels that are taught by Thatte when the separate low pH solution is admixed as taught by Payrat and Hassanein. It is also noted, that by concentrating the components in the second solution, the levels of the components would fall within the ranges listed in claim 25. Similarly, regarding clam 4, concentrating Thatte’s glutathione and ascorbic acid 20 times would result 0.01-0.75 grams reduced glutathione per 50-100 mL and 0.01-0.5 grams ascorbic acid per 50-100 mL. Therefore the limitations of claim 4 are also obvious.
A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers because Thatte teaches various compounds can be useful for organ preservation as well as different pH levels, which would require separate containers to maintain. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers because it would allow for lower pH levels to be used with compounds that are more stable at reduced pH levels, while maintaining other ingredients at a more physiologically appropriate pH. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 7 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23-25 and 28-29 above, and further in view of Campbell et al (1950, Canadian Journal of Research, 28e(1): abstract only).
Thatte in view of the secondary references does not teach the pH of the second solution is in a range from 2.7 to 3.3.
Regarding claim 7 is Campbell teaches that maximum stability of ascorbic acid, including when combined with glutathione, is obtained at pH levels ranging from 2.5 to 4.5 (see abstract).
A person of ordinary skill in the art would have had a reasonable expectation of success in using a pH in a range from 2.7 to 3.3 for the container consists of water, ascorbic acid, and glutathione because Campbell teaches that maximum stability of ascorbic acid, including when combined with glutathione, is obtained at pH levels ranging from 2.5 to 4.5. The skilled artisan would have been motivated to use a pH in a range from 2.7 to 3.3 for the container consists of water, ascorbic acid, and glutathione because this would provide for a stable ascorbic acid to be used in Thatte's solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 9 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23-25  and 28-29 above, and further in view of Su (U.S. PGPUB 20050128866).
Thatte in view of the secondary references does not teach the kit includes a single container comprising first and second compartments, and a partition positioned to separate the compartments, and wherein the partition that may be removed to allow for the solutions to mix (claim 9).
Regarding claim 9, Su is drawn to a medical package mixing device designed to keep two or more solutions separate, and allows for accurately measured solutions to be easily evenly mix them together (see abstract and paragraphs [0001] – [0006]). Regarding claim 9, Su teaches the device includes a single container comprising first and second compartments, and a partition positioned to separate the compartments, and wherein the partition is breakable (reads on “may be removed”) to allow for the solutions to mix (see abstract and paragraphs [0007] – [0015]).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in such a way that they could be mixed in Su’s container because Su teaches that the device is specifically for medical mixing device two or more medical solutions that are stored separately. The skilled artisan would have been motivated to separate Thatte’s solutions into Su’s container because Su teachers the medical package mixing device is designed to keep two or more solutions separate, and allows for accurately measured solutions to be easily evenly mix them together. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 7 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23-25 and 28-29 above, and further in view of Uprety et al (1963, J Pharm Sci, 52:1001-1002).
Thatte in view of the secondary references does not teach the pH of the second solution is in a range from 2.7 to 3.3.
Regarding claim 7, Uprety teaches aspartic is most stable at a pH of 3 (see Table II).
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because Uprety teaches aspartic is most stable at a pH of 3. The skilled artisan would have been motivated to adjust the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant alleges that they have achieved superior results on the stability of ascorbic acid (AA) using a molar ratio of about 2:1, glutathione to AA. Applicant points to Touitou’s observed results of AA stability, pointing to page 87 and Figure 2 of Touitou. Applicant provides a table in their remarks (on page 12 of the instant reply) showing the amounts of AA and glutathione used in the experiment shown in Figure 2 of Touitou, and applicant’s estimation of the half-life of AA, as well as applicant’s calculated molar ratio of the compounds. Applicant also provides data which applicant states is “from the second and third Declarations by Pachuk”, which applicant titles the “Claimed Solution” in applicant’s table on page 12 of the instant reply. Applicant states that there is 0.01 M ascorbic acid and 0.02 M glutathione used in the “Claimed Solution”, however, neither of the prior filed Declarations by Pachuk (second Declaration filed 8/21/2020 and third Declarations filed 6/17/2021) provide this information with corresponding results. While the Declaration filed 8/21/2020 provides data on a 14 day measurement of a solution with unknown levels of ascorbic acid and glutathione, it is not clear how applicant is relating this 14 day experiment to Touitou’s 250 day experiment. It is further unclear how this single solution 14 day experiment relates to the solution titled “Claimed Solution” on page 12 of the instant reply which applicant states has specific levels of components and a half-life of 671 days. Importantly, even if applicant had made a case in the table that their solution comprising 0.01 M ascorbic acid and 0.02 M glutathione had an unexpected beneficial result, this result would only apply to dependent claim 4 as it is the only claim to limit to these values; it should be noted that even claim 4 is broader than the showing in applicant’s table, so this single data point does not appear to even be sufficient for the breadth of claim 4. It is also important to note that applicant’s “Claimed Solution” in applicant’s table is using significantly higher concentrations of both ascorbic acid and glutathione than is exemplified in Touitou which is applicant’s basis for comparison. Therefore even if applicant had made a case for an unexpected result in this solution, it appears that the benefit is due to the higher concentration and not to the molecular ratio as the applicant alleges. Indeed, the applicant’s table only at best shows that when the concentrations are both significantly increased, that there could be an increase in stability of AA. As stated in the rejection, there is motivation to concentrate the second solution as to not reduce the pH of the first solution below physiological levels after the solutions are mixed. The level of concentration would be result effective because the primary reference Thatte teaches the total level of glutathione and ascorbic acid that should be in the final solution in Thatte, and Thatte specifically teaches the final desired physiological pH of the final solution. Since the secondary references all render it obvious to separate out the glutathione and ascorbic acid into a separate low pH solution, the level/ratio of concentration is result effective to achieve the final desired pH and levels that are taught by Thatte when the separate low pH solution is admixed as taught by Payrat and Hassanein. In conclusion, this argument is not persuasive because (1) applicant has not established how the solution titled “Claimed Solution” in applicant’s table relates to the claims, the declarations, nor the results in Touitou which teach an overlapping molar ratio, and (2) because at best this table shows that any benefit may be due to the concentrations of AA and glutathione, and the rejection above renders obvious these levels of these components.
Applicant alleges that the secondary references Campbell, Uprety and Su do not remedy the deficiencies addressed above. However as applicant’s arguments above were not persuasive, this argument is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 23-25 and 27-29 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11291201 in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88).
Claims 1-9 of Patent No. ‘201 are drawn to a kit for preserving organs or tissues comprising a first and second solution comprising all of the same compounds as those in the pending claims. Additionally, 1-9 of ‘201 are drawn to a the same set up as the pending claims wherein the solutions have different pH levels, and are separated by a partition that may be removed to allow for the solutions to mix. It is noted that both the pending claims and claims of ‘201 recite the term “about” which renders the ranges broad. 
‘201 does not teach the second solution consist of water, ascorbic acid, and glutathione with a pH below 4.
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Touitou teaches acidification of the solution to a pH of 3.5 (renders obvious pH of 3.3 because there is motivation to optimize) also led to a remarkable stabilization of ascorbic acid (see page 86).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating the solutions taught by ‘201 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because Touitou teaches this allows for a stable solution. The skilled artisan would have been motivated separate the solutions taught ‘201 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because it would allow for a longer shelf life of the ascorbic acid.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicant requests that the double patenting rejections be held in abeyance. However, as there is nothing on the record to permit withdraw of the rejections, these rejections stand. 
Conclusion	
No claims are free of the art. No claims are allowed.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653